Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This office action is based on the reply was filed on 04/14/2021 and examiner telephonic interview between applicants’ agent, Mr.  Dylon Register (Reg. No. 77,537), and Examiner Duy Khuong Nguyen AU2199 to discuss compact prosecution for claim 16. Claims 1-15 are allowable subject matter. Claim 16 is still broad. For compact prosecution, The Office suggested applicant to move claim 18 and claim 20 into claim 16. The agreement was reached by both parties ton 05/03/2021 to move claim 18 and claim 20 into claim 16. Claims 1-17 and 19 are allowable subject matter.
CLAIM'S AMENDMENT
3.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.       Authorization for this examiner’s amendment was authorized by Mr.  Dylon Register (Reg. No. 77,537).

IN THE CLAIMS:
5.       This listing of claims will replace all prior versions, and listings of claims in the application.
Cancel claims 18 and 20; 
b.	Please amend Claim 16 according to the Office Action Appendix file “OA.APPENDIX”.
Reasons For Allowance
6.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“distributing, by the processing device, the static code analysis rule to the client system using the core framework with an update to the core framework; 
identifying one or more calls by the client system to the core framework by analyzing code of the client system in view of the static code analysis rule; and 
in response to identifying the one or more calls to the core framework, triggering, by the static code analysis rule, a remediation script to update the one or more calls to the core framework based on the change to the function signature.”
More specifically for independent claim 8, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“distribute the code analysis rule to the consumer system of the core framework with an update to the core framework; 
identify one or more calls by the consumer system to the core framework by analyzing code of the consumer system in view of the code analysis rule; and 
in response to identifying the one or more calls to the core framework, trigger, by the code analysis rule, a remediation script to update the one or more calls to the core framework based on the change to the instruction.”
More specifically for independent claim 16, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
 by downloading a static code analysis rule in response to receiving an indication of an updated core framework;
identify one or more calls by the client system to the core framework to execute the instruction by analyzing code of the client system in view of the rule using the static code analysis rule generated by a code management platform managing the core framework; and 
in response to identifying the one or more calls to the core framework to execute the instruction, trigger, by the rule, a remediation script to update the one or more calls to the core framework based on the change to the function signature.”

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 8 and 16.  The dependent claims 2-7, 9-15, 17 and 19 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199